Citation Nr: 0704779	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  00-20 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the trigone and palate, including based on nicotine 
dependence allegedly occurred in service. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from July 1958 to July 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1.  The veteran's squamous cell carcinoma of the trigone and 
palate was not present in service or for many years after 
service.

2.  The veteran did not acquire nicotine dependence in 
service.


CONCLUSION OF LAW

Squamous cell carcinoma of the trigone and palate was not 
incurred in or aggravated by active service, including based 
on nicotine dependence allegedly occurred in service, and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2006).  VAOPGCPREC 2-93 (Jan. 13, 1993), 58 Fed. Reg. 
42756 (1993); VAOPGCPREC 19-97 (May 13, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the veteran's primary contention that he began smoking 
in service and that he then developed nicotine addiction, 
which also began in service.  As a result of his tobacco use 
caused by his nicotine dependence, he argues, he developed 
throat cancer.  The veteran was diagnosed in January 1997 
with throat cancer (pre-operative squamous cell carcinoma of 
the left trigone and palate with probable metastasis to the 
left cervical region) and underwent radical neck/throat 
surgery.

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service. VAOPGCPREC 2-93 (Jan. 13, 1993).  In 
addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service and 
therefore is secondary service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97 (May 13, 
1997).

In a May 5, 1997 VA memorandum to VA's General Counsel, the 
VA Under Secretary of Health affirmed that nicotine 
dependence may be considered a disease for VA benefit 
purposes.  Thus the remaining two questions as to whether the 
veteran acquired dependence on nicotine in service, and 
whether such dependence maybe considered the proximate cause 
of disability resulting from tobacco use by the veteran, are 
relevant here.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

The preponderance of the evidence does not show that the 
veteran acquired dependence on nicotine in service.  The only 
probative medical evidence on this point, the opinion of a 
May 2006 VA physician, does not support the claim.  The 
physician reviewed the veteran's claims file, including the 
veteran's service medical records and all post-service 
evidence.  The physician noted that at the time of his first 
visit to the West Palm Beach VAMC in November 1996, the 
veteran reported a history of chronic smoking for around 
thirty years.  The examiner noted that this 30-year history 
would place onset of smoking to 1966, several years after his 
separation from service.  Thus, the physician concluded that: 
"[b]ecause of the time stated of thirty years smoking 
history from 1996, I cannot definitively state that the 
veteran's nicotine dependence is related to the service, as 
if this date of thirty years from 1996 which would b 1966, he 
would already be out of the military service as he was in the 
military service from 1958 to 1960."  There is no other 
medical opinion in the record which addresses whether the 
veteran acquired nicotine dependence in service.

In this regard, a December 1997 nurse's note that indicated 
that the veteran was advised that "a connection exists" in 
response to the veteran's statements that his throat cancer 
was due to his years of smoking which began in the military 
is not probative on the very specific question of whether the 
veteran acquired dependence on nicotine in service.  
Regardless, the probative value of such an opinion is minimal 
as it is phrased in very vague language without any 
supporting rationale.

Likewise, an October 2000 statement from a VA dentist that 
"cigarettes were made available to veterans" during the 
time period that the veteran was in the Army and that the 
veteran's "cigarette smoking could have possibly caused his 
head and neck cancer" is not probative as to the very 
specific question of whether the veteran acquired dependence 
on nicotine in service.  Further, this statement, also, is 
phrased in speculative language. 

In addition, the service medical records do not support a 
finding that the veteran acquired nicotine dependence in 
service.  There are no service records which reflect that the 
veteran had any sort of smoking-related disorder during 
service.  On 1960 service separation examination, organs of 
the head and neck were evaluated as normal, and no nicotine 
dependence or tobacco use was noted.  

The record reveals that at least since December 1997, and 
certainly in his statements prepared in connection with this 
claim, filed in April 1998, the veteran has repeatedly 
reported that his smoking began in service.  However, the 
fact remains that his November and December 1996 treatment 
records reveal a 30 year smoking history which would indicate 
that he did not start smoking until after service.  Despite 
the veteran's reports of a smoking history beginning in 
service, there is no objective medical evidence to support 
his assertions that this is when he became addicted to 
nicotine.  His assertions that he smoked in service are 
credible in light of his statements regarding the 
availability of cigarettes and frequency of breaks.  However, 
it is significant that he also reported that he quit smoking 
from 1966 to 1968.  This two-year break weighs against a 
finding that his smoking was continuous since 1960, and lends 
credence to a finding that his self-reported 30-year smoking 
habit dates from the mid to late 1960s.  

Regardless, the veteran's statements that he has nicotine 
dependence which began in service are not competent medical 
evidence as the veteran is a layman.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required).  

Because the preponderance of the evidence is against a 
finding of that nicotine dependence began in service, it is 
not necessary to reach the question of whether that 
dependence may be considered the proximate cause of the 
throat cancer.  Thus, the 2006 physician's remarks that the 
veteran's form of cancer is common in males who are heavy 
smokers and drinkers; that it is more likely than not that 
the veteran has nicotine dependence given his 30 year smoking 
history; and that there is as likely as not significant 
relation between squamous cell carcinoma and nicotine 
dependence do not warrant a grant of service connection in 
this case.  As noted above, the essential question is whether 
the veteran has nicotine dependence which began in service, 
and the preponderance of the evidence reveals that that 
question has been answered in the negative.

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A determination of direct service connection 
requires (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Service medical records reflect no treatment, clinical 
findings, or complaints of any head or neck disorder, 
including the currently diagnosed squamous cell carcinoma of 
the trigone and palate.  There are no service records which 
reflect that the veteran had any sort of smoking-related 
disorder on induction or during service.  On 1960 service 
separation examination, organs of the head and neck were 
evaluated as normal.  Further the 2006 VA physician opined 
that "it is a probability less than 30% that the veteran's 
squamous cell carcinoma of the left trigone and palate is 
based on smoking in the service."  Based upon this evidence, 
incurrence of throat cancer in service is not factually 
shown.  

Throat cancer may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  This is commonly referred to as a 
"presumptive" service connection as the disability is 
presumed to have occurred during service if it manifests 
within the requisite period of time.  The evidence of record 
shows that the veteran's cancer was first demonstrated in 
1996, many years after service.  Noting that the cancer 
likely started in October 1996 or possibly a few weeks before 
the veteran presented to the medical clinic, the 2006 
examiner concluded it did not start while the veteran was in 
military service. For these reasons, service connection is 
not established on a presumptive basis.  

As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002 & Supp. 2005). 
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006). The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

Here, the RO sent correspondence in February 2004, June 2004, 
and January 2005 which letters appropriately notified the 
veteran what VA would do and what the veteran must do in 
furtherance of his claim, and informed of evidence of record 
pertinent to the claim, as well as the need for his 
assistance in obtaining any further evidence in support of 
the claim. The letters requested that the veteran supply 
information on medical providers who examined him, notified 
of evidence still needed, and what he could do to assist with 
the claim, and what evidence he needed to substantiate the 
claim. The letters also informed the veteran that he should 
submit pertinent evidence in his possession that would 
further the claim. VA also informed that it was ultimately 
his responsibility to see that evidence was received in 
support of the claims, and he was notified to submit any 
additional evidence in support of the claim. 

The Board also notes that in the present case, the relevant 
issues were initially adjudicated by the RO in January 1999 
prior to enactment of the VCAA in November 2000. 
Subsequently, notification letter and evidentiary development 
were accomplished in accordance with the VCAA, and the claim 
was again adjudicated by the RO in February 2004. Additional 
VCAA letters were issued in June 2004 and again in January 
2005, and the case was remanded in January 2006 for further 
development. There is no indication or reason to believe that 
that the ultimate decision of the RO on the merits of the 
claim would have been different had there not been prior 
adjudication of the claim before the VCAA. In sum, the Board 
is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations, and any remaining 
procedural errors would constitute harmless error. To the 
extent that there were any deficiencies in notice to the 
veteran, the Board finds no prejudice. The Court has recently 
held that an error is not prejudicial when the error does not 
affect the essential fairness of the adjudication. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Additionally, during the pendency of the appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, herein Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between service 
and the disorder which is the basis of claim; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a claim 
for benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
entitlement to benefits is awarded. Id. 

On review, the Board finds no prejudice to the veteran 
resulting from a failure to inform of all of the above-noted 
five crucial elements of disability claims. The veteran has 
been adequately informed by the VCAA letters of record, of 
the need for evidence of current disability, and a medical 
nexus between the claimed disability and military service. In 
most recent August 2006 supplemental statement of the case, 
the veteran was again informed of the evidence required to 
substantiate his claim. Further, notifications of the degree 
of disability and effective dates for service connection are 
not relevant where, as here, the claim for service connection 
is denied. 

Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records pertinent to the claim. The veteran's 
service medical records, and post-service records of VA and 
private treatment are of record. The veteran was scheduled 
for VA examination but failed to appear and requested that 
the examination be rescheduled at another VA center. The RO 
then requested VA opinion with review of the claims file, 
with VA examination if determined necessary by the examiner. 
In May 2006, a VA examiner reviewed the claims file and 
rendered an opinion as to the etiology of the veteran's 
disability. The examiner also determined that physical 
examination of the veteran was unnecessary. The Board sees no 
prejudice resulting to the veteran from the failure to afford 
him VA examination in conjunction with the required opinion. 
The veteran and his representative have also been provided 
with adequate opportunity to submit evidence and argument in 
support of the claim, and have done so. They have not 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim, and the Board is also 
unaware of any such outstanding evidence or information. The 
Board is satisfied that the RO has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations. Therefore, to decide the appeal would not be 
prejudicial error to the veteran. Bernard v. Brown, 4 Vet. 
App. 384 (1993). 




ORDER

Entitlement to service connection for squamous cell carcinoma 
of the trigone and palate, including based on nicotine 
dependence allegedly occurred in service, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


